UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1324


In Re:   GERMAN MILLON,

                Petitioner.




     On Petition for Writ of Mandamus.       (3:08-cv-00338-RJC)


Submitted:   October 29, 2009               Decided:   November 6, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


German Millon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             German    Millon     petitions         for   a     writ     of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (West Supp. 2009) motion.                   He seeks an order from

this court directing the district court to act.                         Our review of

the   docket   sheet    reveals     that      the    district         court   dismissed

Millon’s     motion    in   an    order       entered     on        October   7,     2009.

Accordingly,    because     the   district       court        has    recently      decided

Millon’s case, we deny the mandamus petition as moot.                           We grant

leave   to   proceed   in   forma    pauperis.            We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                          2